Citation Nr: 1014725	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 20, 
2004, for the grant of service connection for chronic lower 
back herniated disc and sprain/strain, to include on the 
basis of clear and unmistakable error (CUE) in a July 1990 
rating decision. 

2.  Entitlement to an initial compensable rating for 
hypertension. 


REPRESENTATION

Appellant represented by:	Victoria Shabo, Attorney and 
	M. Scott Layman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to 
March 1990.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

The Board notes that in August 2009, the RO clarified with 
the Veteran's attorneys that the issues on appeal are those 
listed on the title page of this decision.

In November 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing 
the Veteran submitted additional evidence with a waiver of 
initial RO consideration.  


FINDINGS OF FACT

1.  The Veteran separated from active military service on 
March 21, 1990; he filed his original claim for service 
connection for a low back disorder on April 2, 1990. 

2.  The service treatment records reveal that the Veteran was 
treated and diagnosed with low back strain and sprain on many 
occasions during service, to include contemporaneous to a 
1988 motor vehicle accident.

3.  A May 1990 VA examination report contained a diagnosis of 
chronic back pain; x-rays revealed a slight straightening in 
normal curve, bersal indentation are noted at the inferior 
vertebral plates or slight widening especially noted between 
L2 and L3 affecting the interspace, and Fergunson's angle is 
increased, several vertebral indentations are present.   

4.  Service connection was denied for a back condition in a 
July 1990 rating decision.  The reason for denial was that 
there was no evidence that the Veteran acquired any chronic 
back disability in service.  The Veteran did not perfect an 
appeal of that decision. 

5.  The Veteran has successfully alleged that the correct and 
complete facts as they were known at the time of the July 
1990 rating decision that denied service connection were not 
considered, and the law and regulations were therefore not 
correctly applied. 

6.  The Veteran has blood pressure readings with diastolic 
readings of 100 or more and takes medication for control of 
his hypertension.   


CONCLUSIONS OF LAW

1.  The July 1990 rating decision that denied service 
connection for a back condition contained CUE.  The correct 
effective date of the grant of service connection for chronic 
lower back herniated disc and sprain/strain is March 22, 
1990.  38 U.S.C.A. §§ 5107, 5109A, 5110 (West 2002); 38 
C.F.R. §§ 3.105(a), 3.400(b)(2)(i) (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for an initial 10 percent, but no more, 
for hypertension have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.104, Code 7101 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, a May 2004 pre-rating letter provided notice of 
what was needed to substantiate the claim for service 
connection for hypertension, a September 2006 letter provided 
the Veteran with notice of the disability and effective date 
elements  pursuant to Dingess/Hartman, and the September 2006 
SOC set forth the criteria for higher ratings for 
hypertension (which suffices for Dingess/Hartman).  In 
addition, after issuance of the notice letters  and the 
September 2006 SOC, the Veteran and his attorneys were 
afforded additional opportunities to respond before the RO 
readjudicated the claim for a higher initial rating for 
hypertension in February 2009 and June 2009 SSOCs.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet.  
App. 537, 543 (2006).  See also Prickett v. Nicholson, 20  
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the SOC or SSOC, is sufficient to 
cure a timing defect). 

With respect to the portion of the decision that addresses 
clear and unmistakable error, the Board emphasizes that the 
VCAA is not applicable to such claims.  See Parker v. 
Principi, 15 Vet. App. 407 (2002); Livesay v. Principi,  15 
Vet. App. 165 (2001).  Therefore, VCAA considerations are 
limited to a portion of the claim concerning an earlier 
effective date for the grant of service connection for 
chronic lower back herniated disc and sprain/strain.  With 
respect to that issue, the Board finds compliance with the 
VCAA by way of a September 2006 letter that advised the 
Veteran as to the evidence necessary to substantiate the 
claim for an earlier effective date, as well as a statement 
of the notice and assistance requirements from  the 
regulations implementing the statute.  The Board is satisfied 
that the RO has provided all notice required by the VCAA, 
particularly in light of the favorable decision.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16  Vet. App. 183 
(2002). 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matters on appeal. 
Pertinent medical evidence of record includes the Veteran's 
service treatment records, VA medical records, and VA 
examination reports.  Also of record and considered in 
connection with the appeal is the transcript of the November 
2009 Board hearing, as well as various written statements 
provided by the Veteran as well as by his attorneys, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Earlier effective date, to include on the basis of CUE

Previous determinations, which are final and binding, 
including decisions pertaining to service connection, the 
degree of disability and other issues, will be accepted as  
correct in the absence of clear and unmistakable error.  38  
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  To establish a valid 
clear and unmistakable error claim, a Veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
Veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Crippen v. Brown, 9 Vet.  
App. 412, 418 (1996).

The Court has propounded the following three-pronged test to 
determine whether clear and unmistakable error is present in 
a prior determination: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that  
is, more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2)  
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law which existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

If a Veteran wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have  
been manifestly different but for the alleged error.  Fugo v.  
Brown, 6 Vet. App. 40, 44 (1993).  If the error alleged is 
not the type of error that, if true, would be clear and 
unmistakable error on its face; if the Veteran is only 
asserting disagreement with how the RO evaluated the facts 
before it; or if the Veteran has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim must 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under  
the law.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  VA's 
failure to fulfill any duty to assist cannot constitute clear 
and unmistakable error.  Cook v. Principi, 318 F.3d 1334,  
1346 (Fed. Cir. 2003).

In this case, a July 1990 rating decision denied service 
connection for a back condition on the basis  that there was 
no evidence that the Veteran acquired any chronic back 
disability in service.  The Veteran was notified of that 
decision and did  not file a notice of disagreement within 
one year of that notice.

The evidence that was of record in July 1990 consisted of the 
Veteran's service treatment records and a May 1990 VA 
examination report, to include an x-ray report.  The service 
treatment records clearly showed that the Veteran had been 
diagnosed with lumbar sprain and strain during service, for 
which he was treated on numerous occasions.  

An August 1985 x-ray of the lumbosacral spine revealed that 
the vertebral bodies were of normal height with adequate 
maintenance of the intervertebral disc spaces.  There was no 
evidence of traumatic, neoplastic or significant arthritic 
change.  There was no evidence of spondylolysis or 
spondylolisthesis.  The conclusion was a normal lumbosacral 
spine.

A February 1988 statement of medical examination shows that 
the Veteran was involved in a motor vehicle accident and 
sustained several injuries, to include lumbar strain.  A 
January 1990 medical board report notes that the Veteran 
sustained a lumbosacral sprain and strain as a result of a 
1988 MVA, and that he still had intermittent bouts with 
mechanical low back pain, that required bed rest and 
appropriate profiling.  The medical board proceedings 
official diagnosis was chronic, intermittent bouts of 
mechanical low back pain, secondary to lumbosacral strain in 
MVA, noted to be in the line of duty.  

The May 1990 VA examination report notes that the Veteran 
complained of chronic low back pain, noted secondary to right 
knee injury.  The VA examiner noted that he was unable to 
examine the Veteran's back in standing position, as he was 
unable to stand up without difficulty due to pain in his 
right knee.  The diagnosis was chronic back pain.  

The May 1990 x-ray report reflects that examination of the 
lumbosacral spine shows a slight straightening in normal 
curve.  Bersal indentation are noted at the inferior 
vertebral plates or slight widening especially noted between 
L2 and L3 affecting the interspace.  Fergunson's angle is 
increased, several vertebral indentations are present.  

The underlying law for service connection at the time of the 
July 1990 rating decision is essentially the same as the 
current law which states that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (previously numbered 310 and 331); 38 
C.F.R. §§ 3.303(a), 3.304.

Direct service connection may be established for a disability  
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to  
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from qualifying active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of arthritis 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The determinative issues presented are: (1) whether the 
Veteran had the disorder during service; (2) whether he has a 
current disability; and, if so, (3) whether the current 
disability is etiologically related to service.  

The record clearly reveals error in the 1990 rating decision.   
That decision denied service connection for a low back 
disability on the basis that there was there was no evidence 
that the Veteran acquired any chronic back disability in 
service.

However, the service treatment records clearly contained many 
clinical findings of a chronic low back disability, diagnosed 
as lumbar strain and sprain.  In addition, the service 
treatment records clearly showed that Veteran sustained 
trauma to his low back from an MVA, resulting in a diagnosis 
of lumbar strain.  Moreover, a May 1990 x-ray of the lumbar 
spine revealed that there was some type of lumbar spine 
abnormality, especially when compared to a normal lumbar 
sacral spine x-ray in August 1985.  The narrative in the May 
1990 x-ray report clearly showed objective evidence of bersal 
indentation at the inferior vertebral plates or slight 
widening especially noted between L2 and L3 affecting the 
interspace, which are significantly different than those in 
the x-ray from April 1985 and show that the Veteran currently 
had a low back disability.  Specifically, the July 1990 
rating decision does not indicate that the May 1990 x-ray 
report was considered in rendering the decision. 

Although the RO did not request a medical explanation of the 
findings in the May 1990 x-ray report until November 2005, at 
which time a VA physician stated that the May 1990 x-ray 
demonstrated that the Veteran had degenerative disc disease, 
the fact remains that the May 1990 x-rays showed that the 
Veteran had a low back disorder (as shown by x-ray) within 1 
year after discharge from service, and there was evidence of 
a chronic low back disability in service. 

Accordingly, the Board finds that the July 1990 rating 
decision did contain an error of fact that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the 1990 rating 
decision with respect to the denial of service connection for 
a back condition is egregious flawed.

Therefore, the Board concludes that the July 1990 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for a back condition.  38 C.F.R. § 
3.105(a); Fugo v. Derwinski, 6 Vet. App.  40, 43 (1993); 
Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Russell  v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc)).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  The effective date of an award of  
disability compensation based on direct service connection 
shall be the day following the Veteran's separation from 
active service or the date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, the effective date shall be the date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).   

The Veteran separated from active military service on March 
21, 1990; he filed his original claim for service connection 
for  a low back condition on April 2, 1990.  The 1990 rating 
decision contained CUE; service connection for a low back 
disability should have been granted in the 1990 rating 
decision.  Accordingly, the correct effective date for 
service connection for chronic lower back herniated disc and 
sprain/strain is March 22, 1990, the day following the 
Veteran's separation from active service. 
 
III.  Increased rating

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The Veteran contends that an initial compensable rating is 
warranted for his service connected hypertension.  

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or  more, or with systolic pressure 
predominantly 160 or more,  or; where continuous medication 
is shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a 10 percent rating is  assigned.  With diastolic 
pressure predominantly 110 or more, or with systolic pressure 
predominantly 200 or more, a 20 percent rating is warranted.  
38 C.F.R. § 4.104, Code 7101.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence of record, the Board 
finds that there is some evidence of diastolic ratings of 100 
or more, and the continuous use of medication, in ever 
increasing amounts, suggesting that the disorder is likely 
getting worse, making it closer to the higher than the lower 
evaluation.  As such, with resolution of reasonable doubt, an 
initial 10 percent rating, but no more, is granted. 

Review of the evidence of record shows that a January 2008 
independent medical evaluation report reflects that the 
Veteran's blood pressure was 134/90.

A March 2008 VA medical record notes blood pressure readings 
of 152/96 and 138/102.

A December 2008 VA hypertension examination report reflects 
blood pressure reading on the left of 156/92 followed by 
139/82 and on the right 127/106.  The diagnosis was high 
blood pressure treated and uncomplicated to date.

In an April 2009 letter, J.J. Sweeney, M.D., stated that the 
Veteran has a long history of hypertension with diastolic 
blood pressure readings above 100 or more that has required 
continuous medication for control.  He currently requires 
four medications to control his hypertension.  The Veteran's 
medication regimen has required many changes and adjustments 
of his medication to better control his hypertension.  In 
July 2008, Verapamil was added and in February 2009, one of 
his medications was changed to Carvedilol.  Unfortunately 
despite aggressive medical management, the Veteran regularly 
records diastolic blood pressure readings of 100 or more.  It 
is obvious that if the Veteran were not on antihypertensive 
medication his blood pressure would be uncontrolled with 
continual diastolic readings above 100.  

During the November 2009 Board hearing, the Veteran brought 
his blood-pressure monitoring machine and read several of his 
blood pressure readings into the record.  Blood pressure 
readings read into the record were from a few days prior to 
and leading up to the hearing.  They were reported as 120/84, 
131/88, 150/110, 150/111, 131/91, 152/99, 151/103, 133/87, 
145/91, 155/98, 148/79, 135/93, 160/10, and 141/92.  

Based on the above readings, the Board finds that an initial 
10 percent rating but no more, is warranted for the Veteran's 
service-connected hypertension on the basis of the evidence 
showing that continuous medication is shown necessary for the 
control of the Veteran's hypertension and he has a history of 
diastolic blood pressure predominantly 100 or more.  However, 
a higher rating is not warranted, as there is no objective 
evidence of predominant diastolic blood pressure of 110 or 
more or a predominant systolic blood pressure of 200 or more

The above determination is based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1) (2009); see 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record 
does not reflect that the Veteran was hospitalized for his 
service-connected hypertension. There is no objective 
evidence revealing that his condition caused marked 
interference with employment, e.g., employers' statements or 
sick leave records, beyond that already contemplated by the 
schedular rating criteria.

Thus, for all the foregoing reasons, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for a 10 percent initial rating, but no 
higher, for hypertension is warranted.




ORDER

An effective date earlier than January 20, 2004, for the 
grant of service connection for a low back disorder is 
granted on the basis of clear and unmistakable error.  An 
effective date of March 22, 1990 is assigned.  This issue is 
allowed to this extent.

Entitlement to an initial 10 percent rating, but no more, for 
hypertension is granted subject to the law and regulations 
governing the award of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


